Appeal from a judgment of the County Court of Schenectady County (Hoye, *799J.), rendered April 23, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
In satisfaction of a superior court information and multiple pending charges, defendant pleaded guilty to the crime of criminal possession of a weapon in the third degree and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 3 to 6 years. Defendant appeals, contending that the sentence imposed was harsh or excessive. Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see People v Hidalgo, 91 NY2d 733; People v Varno, 297 AD2d 873, lv denied 99 NY2d 565). Nevertheless, were we to reach this issue, we would find no extraordinary circumstances or abuse of discretion warranting a reduction of the sentence imposed in the interest of justice (see People v Henry, 222 AD2d 932, lv denied 88 NY2d 848).
Cardona, P.J., Mercure, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.